Exhibit 10.3

 

CH2M HILL Companies, Ltd.

Amended and Restated Restricted Stock Plan

 

ARTICLE I

INTRODUCTION

 

1.1



Establishment.  CH2M HILL Companies, Ltd., a Delaware corporation, hereby amends
and restates the CH2M HILL Companies, Ltd. Restricted Stock Plan (the “Plan”)
effective as of February 28, 2017.  All restricted stock grants issued and
granted under the previous Restricted Stock Policy and Administration Plan shall
remain in full force and effect as provided under the plan.  All shares of
common stock that may be canceled under the previous plan shall roll into the
Plan and be available for grant under this Plan.  This Plan permits the grants
of Restricted Stock and Restricted Stock Units to eligible Participants. 

 

1.2



Purposes.  The purpose of the Plan is to provide selected individuals with added
incentives to continue in the long‑term service of CH2M.  The Plan is also
designed to help CH2M attract, retain and motivate high quality people and to
provide financial incentives to Plan participants to maximize the financial
performance of CH2M, thereby increasing shareholder value.

 







--------------------------------------------------------------------------------

 



ARTICLE II

DEFINITIONS

 

2.1



Affiliate means any entity controlling, controlled by or under common control
with CH2M or any entity of which CH2M directly or indirectly owns at least 20%
of the equity and whose employees, directors, officers or consultants are
selected by either the Committee or the Board to participate in the Plan.

 

2.2



Award means an award of Restricted Stock or RSUs hereunder.

 

2.3



Board means the Board of Directors of CH2M HILL Companies, Ltd.

 

2.4



Cause means unless otherwise provided in a Grant Notice, (a) “Cause” as defined
in any individual employment agreement to which the applicable Participant and
CH2M are parties, or (b) if there is no such individual employment agreement or
if it does not define Cause:  (i) commission of (A) a felony (or its equivalent
in a non-United States jurisdiction) or (B) other conduct of a criminal nature
that has or is likely to have a material adverse effect on the reputation or
standing in the community of CH2M or an Affiliate or that legally prohibits the
Participant from working for CH2M or any Affiliate; (ii) breach by the
Participant of a regulatory rule that adversely affects the Participant’s
ability to perform the Participant’s duties to CH2M and the Affiliates; (iii)
dishonesty in the course of fulfilling the Participant’s employment duties; (iv)
any material breach by the Participant of any provision of any agreement or
understanding between CH2M or an Affiliate and the Participant regarding the
terms of the Participant’s service as an employee or other service provider of
CH2M or an Affiliate, including the willful and continued failure or refusal of
the Participant to perform the material duties required of such Participant as
an employee or other service provider of CH2M or an Affiliate, other than as a
result of having a Disability, or a breach of any applicable invention
assignment, confidentiality or other restrictive covenant agreement or similar
agreement between CH2M or an Affiliate and the Participant; or (v) any other
misconduct by the Participant that is materially injurious to the financial
condition or business reputation of, or is otherwise materially injurious to,
CH2M or an Affiliate.







--------------------------------------------------------------------------------

 



 

2.5



Change in Control means:

 

a.



Any one person, or more than one person acting as a group, acquires ownership of
stock of CH2M that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value of the Stock.  However,
if any one person or more than one person acting as a group, owns more than 50%
of the total fair market value of the Stock, the acquisition of additional stock
by the same person or persons is not considered to cause a change in the
ownership of CH2M (or to cause a change in the effective control of CH2M).

 

b.



There is a change in the effective control of CH2M.  A change in the effective
control of CH2M occurs on the date that either: (i) Any one person, or more than
one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of Stock that represents 30% or more of the total voting
power of the Stock; or (ii) a majority of members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.  

 

c.



Any one person, or more than one person acting as a group, acquires ownership of
all or substantially all of the assets of CH2M.

 

d.



The stockholders of CH2M approve a plan of liquidation or dissolution of CH2M
and such transaction is consummated. 

 

For purposes of this definition “persons acting as a group” shall have the
following meaning:  Persons will not be considered to be acting as a group
solely because they purchased stock of CH2M at the same time, or as a result of
the same public offering.  However, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation.  If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 

For the avoidance of doubt, this definition shall be interpreted in accordance
with Treasury guidance for the definition of “change in the ownership of a
corporation” and “change in the effective control of a corporation” under
Section 409A of the Code.

 

2.6



Code means the Internal Revenue Code of 1986, as amended.

 

2.7



Committee means the Compensation Committee of the Board empowered to take
actions with respect to the administration of the Plan as described in Article V
of this document.

 

2.8



CH2M means CH2M HILL Companies, Ltd., a Delaware corporation.







--------------------------------------------------------------------------------

 



 

2.9



Disability shall have the meaning given to such term in Section 22(e)(3) of the
Code.

 

2.10



 Good Reason means, without the Participant’s consent following a Change in
Control: (a) a material reduction in the position or responsibilities of the
Participant; (b) a material reduction in the Participant’s base salary; or (c) a
relocation of the Participant’s primary assigned work location to a distance of
more than fifty (50) miles from its location as of the date of a Change in
Control.

 

2.11



 Grant Notice means the notice delivered from CH2M to the Participant (including
via a third party vendor utilized by the Company to facilitate such grant
notification) which sets forth the number of shares of Restricted Stock or
Restricted Stock Units granted, the grant date, the nature of the restrictions,
and any other terms as may be determined from time to time.

 

2.12



 Internal Market means the limited internal market maintained by CH2M for the
purchase and sale of its common stock.

 

2.13



 Participant means an employee, consultant, officer or director designated by
the Committee during the term of the Plan to receive one or more Awards under
the Plan. 

 

2.14



 Plan means the CH2M HILL Companies, Ltd. Amended and Restated Restricted Stock
Plan which amends and restates the Restricted Stock Policy and Administration
Plan effective on January 1, 2000 as amended and restated as of September 13,
2013.

 

2.15



 Restricted Stock means one share of CH2M common stock granted pursuant to the
Plan which is subject to the restrictions set forth in the Grant Notice.

 

2.16



 Restricted Stock Unit or RSU means a right to receive shares of Stock (or the
cash equivalent thereof) in the future upon satisfaction of the applicable
restrictions set forth in the Grant Notice.

 

2.17



 Stock means the common stock of CH2M, and any stock issued or issuable in
substitution for the common stock.









--------------------------------------------------------------------------------

 



 

ARTICLE III

PARTICIPATION

 

The Committee, in its sole discretion shall, from time to time, determine which
employees, directors, officers and consultants shall be Participants in the
Plan, and be granted one or more Awards of Restricted Stock and/or RSUs.

 

 

ARTICLE IV

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

4.1



Grant of Restricted Stock and Restricted Stock Units.  A Participant may be
granted one or more shares of Restricted Stock and/or one or more RSUs. 
Restricted Stock and RSUs shall be granted on and as of the date specified in
the Grant Notice. Each Restricted Stock and RSU Award shall be separately
approved, and the receipt of one Award shall not result in automatic receipt of
any other Award.  Upon determination by the Committee or its delegate to grant
Restricted Stock or RSUs to a Participant, CH2M shall deliver a Grant Notice to
the Participant.  The Committee may delegate to one or more officers of CH2M the
authority to grant shares of Restricted Stock and/or RSUs, subject to such
limits and other terms and conditions as may be specified by the Committee.  All
grants of Restricted Stock and RSUs to Section 16 officers must be approved by
the Committee in advance of the grant.

 

4.2



Grant Notice.  The specific terms of each Restricted Stock and RSU Award granted
under the Plan shall be set forth in the Grant Notice.  A Grant Notice shall be
delivered by CH2M to the Participant to whom the Award is granted and in such
form as may be approved by the Committee.

 

a.



Number of Shares of Restricted Stock or RSUs.  The Grant Notice shall state the
specific number of shares of Restricted Stock or RSUs, as determined by the
Committee.

 

b.



Vesting of Restricted Stock or RSUs.  The Grant Notice shall state the specific
vesting schedule to which the Restricted Stock or RSUs is subject including
whether and to what extent performance features and metrics affect the vesting
schedule and shall include the specific performance metrics, if any.  In the
absence of a vesting schedule in the Grant Notice, the entire Award shall vest
on the third anniversary of the date the Award is granted.   

 





--------------------------------------------------------------------------------

 



i.



Termination of Services for Any Reason.  Except as otherwise provided in (ii) or
(iv) below, if a Participant terminates service for any reason and is not 100%
vested in all Restricted Stock or RSUs he or she holds as of the date of such
termination, he or she shall be entitled only to the portion of Restricted Stock
or RSU Award which was vested on the day he or she terminates service, and shall
not be entitled to any portion of the non-vested Restricted Stock or RSUs under
the Plan.

 

ii.



Termination of Services by Reason of Death or Disability.  With respect to a
Participant who terminates service by reason of death or Disability, the
Participant shall become automatically 100% vested in all outstanding Restricted
Stock and RSUs held under the Plan.

 

iii.



Definition of Termination of Services.  Termination of services occurs as of the
first day on which the Participant is no longer performing services for CH2M or
its Affiliates, voluntarily or at CH2M’s request.  In the event of any dispute
as to whether a Participant has terminated service, such a determination shall
be made by the Committee in its sole discretion.  If the Participant’s
employment or other service relationship is with an Affiliate and that entity
ceases to be an Affiliate, a termination of service shall be deemed to have
occurred when the entity ceases to be an Affiliate unless the Participant
transfers his or her employment or other service relationship to CH2M or its
remaining Affiliates.  Notwithstanding the foregoing, with respect to any Award
subject to Section 409A of the Code, a Participant’s termination of service
shall be the date of his or her “separation from service” as determined pursuant
to Section 409A and applicable guidance thereunder.

 

iv.



Change in Control Vesting. 

 

1.



All Restricted Stock which was granted prior to February 28, 2017 shall be 100%
vested as of the date on which a Change in Control occurs, except as otherwise
may be provided in an individual agreement with a Participant (e.g., a Change of
Control Agreement).

 

2.



For Awards granted on or after February 28, 2017, unless otherwise provided in a
Grant Notice or an individual agreement with the Participant (e.g., a Change of
Control Agreement), if a Participant’s employment is terminated without Cause or
by the Participant for Good Reason, in either case during the two (2)-year
period following a Change in Control, all then-outstanding Awards shall be 100%
vested. 

 





--------------------------------------------------------------------------------

 



c.



Cancellation of Restricted Stock Grant. The Committee may cancel a Restricted
Stock or RSU grant at any time upon written notice of cancellation to a
Participant.  Upon cancellation of a Restricted Stock or RSU grant, the
Participant shall not have any right to continue vesting in the Restricted Stock
or RSUs granted under the Plan.  Neither CH2M nor the Committee shall have any
liability to the Participant with respect to not yet vested Restricted Stock or
RSUs under the canceled Restricted Stock or RSU grant.  As a precondition to
such cancellation, CH2M shall replace cancelled not yet vested Restricted Stock
or RSUs with instruments of approximately equal value as of the date of
cancellation. “Equal value” shall be determined by the Committee in its sole
discretion.  Neither CH2M nor the Committee shall have any liability to the
Restricted Stock or RSU holder with respect to any adverse tax implications of
such cancellation and substitution.  Notwithstanding the foregoing, no such
action shall be taken that would violate Section 409A of the Code.

 

4.3



Non-Transferability of Restricted Stock or RSUs.  No Restricted Stock or RSUs
shall be assignable or transferable.

 

4.4



Restrictions on Transfers and Sale of Instruments Upon 100% Vesting.   All
Restricted Stock transferred to a Participant and RSUs granted to the
Participant in accordance with the Plan will be subject to the terms,
conditions, and restrictions on Stock set forth in CH2M's Articles of
Incorporation and Bylaws, as amended from time to time, and its filings with the
U.S. Securities and Exchange Commission, including: (a) restrictions that grant
CH2M the right to repurchase shares upon termination of the shareholder's
affiliation with CH2M; (b) restrictions that grant CH2M a right of first refusal
if the shareholder wishes to sell shares other than in the Internal Market; (c)
restrictions that require the approval of CH2M for any other sale of shares, and
(d) the rules of the Company’s Internal Market, including but not limited to
proration.

 

Notwithstanding any other provision of the Plan, CH2M will not be required to
transfer Stock to any person if, immediately after the transfer, the recipient
would own more shares of Stock than that person is permitted to own under the
Articles of Incorporation and Bylaws of CH2M, as amended from time to time.

 

4.5



Withholding Requirement.  All grants hereunder are subject to withholding of all
taxes, government mandated social benefit contributions, or other payments
required to be withheld which are applicable to the Participants. Upon vesting
of Restricted Stock or settlement of RSUs, as applicable, a Participant will
receive shares net of his or her tax withholding obligation if not enough cash
is awarded to cover taxes.  The foregoing notwithstanding, the Committee may, in
its sole discretion, permit a Participant to satisfy his or her tax withholding
obligations by other means. 

 

4.6



No Equity Holder Privileges.  No Participant shall have any privileges as an
equity holder with respect to any non-vested Restricted Stock or with respect to
RSUs until the underlying Stock is issued to the Participant.







--------------------------------------------------------------------------------

 



ARTICLE V

PLAN ADMINISTRATION

 

5.1



Committee.  The Plan shall be administered by the Compensation Committee
appointed by and serving at the pleasure of the Board.  The composition of the
Compensation Committee shall consist of those members as described in the
Charter of the Committee, as may be amended from time to time (the “Charter”).

 

5.2



Committee Meetings and Actions.  The Committee shall hold meetings and have the
authority to take such action as determined in the Charter.

 

5.3



Powers of Committee.  The Committee shall, in its sole discretion (a) select the
Participants from among the eligible employees, directors, officers, and
consultants, (b) determine the Awards to be made pursuant to the Plan, and (c)
determine the time at which such Awards are to be made. The Committee shall have
the full and exclusive right to grant and determine terms and conditions of all
Awards granted under the Plan and establish such other terms under the Plan as
the Committee may deem necessary or desirable and consistent with the terms of
the Plan. The Committee shall determine the form or forms of notice that shall
set forth the terms and conditions of the grants under the Plan. The Committee
may from time to time adopt such rules and regulations for carrying out the
purposes of the Plan as it may deem proper and in the best interests of
CH2M.  The Committee may delegate to one or more officers of CH2M the authority
to grant shares of Restricted Stock and/or RSUs, subject to such limits and
other terms and conditions as may be specified by the Committee.

 

5.4



Interpretation of Plan.  The determination of the Committee as to any disputed
question arising under the Plan, including questions of construction and
interpretation, shall be final, binding and conclusive upon all persons,
including CH2M, its shareholders, and all persons having any interest in Awards
which may be or have been granted pursuant to the Plan.

 

5.5



Limitation of Liability and Indemnification.  

 

a.



No member of the Committee or the Board shall be liable for any action or
determination made in good faith.

 

b.



Each person who is or shall have been a member of the Committee or of the Board
shall be indemnified and held harmless by CH2M against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid in settlement thereof, with CH2M's approval, or paid in
satisfaction of a judgment in any such action, suit or proceeding against him,
provided such person shall give CH2M an opportunity, at its own expense, to
handle and defend the same before undertaking to handle and defend it on such
person's own behalf.

 







--------------------------------------------------------------------------------

 



ARTICLE VI

ADJUSTMENTS TO AWARDS

 

6.1



Number of Shares of Stock.  The number of shares of Stock authorized for
issuance under the Plan shall be determined at the discretion of the
Committee.  If adjustments are required under Sections 6.3 or 6.4 to the number
of Restricted Stock or RSUs granted, the number of shares of Stock authorized
under the Plan shall be adjusted in a similar manner.

 

6.2



Unused Restricted Stock and RSUs.  Any Restricted Stock and RSUs that for any
reason are canceled or forfeited shall automatically become available for grant
under the Plan.

 

6.3



Adjustments for Stock Splits and Stock Dividends.  If there is any increase or
decrease in the number of outstanding shares of Stock or any change in the
rights and privileges of shares of Stock (a) as a result of the payment of a
Stock dividend or any other distribution payable in Stock, or (b) through a
stock split, subdivision, consolidation, combination, reclassification or
re-capitalization involving the Stock, then each outstanding Restricted Stock
and RSU grant the outstanding shall be appropriately modified by the Committee.

 

6.4



Other Distributions and Changes in the Stock.  If CH2M distributes assets or
securities of persons other than CH2M (excluding cash or distributions referred
to in Section 6.3) with respect to the Stock, or if CH2M grants rights to
subscribe pro rata for additional Shares of Stock or for any other securities of
CH2M to the holders of its Stock, or if there is any other change in the number
or kind of outstanding shares of Stock or of any stock or other securities into
which the Stock will be changed or for which it has been exchanged, and if the
Committee in its discretion determines that the event equitably requires an
adjustment to any Award, then such adjustments shall be made, or other action
shall be taken, by the Committee as the Committee in its discretion deems
appropriate.

 



ARTICLE VII

REQUIREMENTS OF LAW

 

7.1



Requirements of Law.  All Awards pursuant to the Plan shall be subject to all
applicable laws, rules and regulations.

 

7.2



Governing Law.  The Plan and all agreements under the Plan shall be construed in
accordance with and governed by the laws of the State of Delaware, United States
of America.

 

7.3



Section 409A.  Each Award subject to Section 409A of the Code shall be
administered in accordance with the requirements of Section 409A of the Code.







--------------------------------------------------------------------------------

 



ARTICLE VIII

AMENDMENT, MODIFICATION AND TERMINATION

 

The Board may amend or modify any provision of the Plan at any time.  The Board
may suspend the granting of any Restricted Stock and/or RSUs under the Plan or
terminate the Plan at any time.

 

The Board may determine that any not yet vested Restricted Stock and/or RSUs
granted under the Plan shall be subject to additional and/or modified terms and
conditions, and the terms of the Restricted Stock and/or RSU grant shall be
adjusted accordingly, as may be necessary to comply with or take account of any
securities, exchange control, or taxation laws, regulations or practice of any
territory which may have application to the relevant Participant.

 

ARTICLE IX

MISCELLANEOUS

 

9.1



Gender and Number.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

 

9.2



No Right to Continued Employment.  Nothing contained in the Plan or in any Award
granted under the Plan shall confer upon any Participant any right with respect
to the continuation of the Participant's employment by, or consulting
relationship with, CH2M and/or Affiliates, or interfere in any way with the
right of CH2M or Affiliates, subject to the terms of any separate employment
agreement or other contract to the contrary, at any time to terminate such
services or to increase or decrease the compensation of the Participant from the
rate in existence at the time of the grant of an Award.  Any Participant who
leaves the employment of CH2M shall not be entitled to any compensation for any
loss of any right or any benefit or prospective right or benefit under this Plan
which the Participant might otherwise have enjoyed whether such compensation is
claimed by way of damages for wrongful dismissal or other breach of contract or
by way of compensation for loss of office or otherwise.

 

 

 

 



--------------------------------------------------------------------------------